DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument that: The Applicant respectfully traverses the rejections and submits that no combination of the cited references discloses, teaches or suggests the elements as recited in the Applicant's amended claims. For example, Applicant's amended independent claim 1 recites, in part: indicating, with the registration probe by the operator of the registration probe, using a third indication notification that the facial registration of all target locations of the plurality of target locations is complete, wherein the third indication notification is different from the first indication notification and the second indication notification, which is not disclosed, taught or suggested by any combination of the cited references. 

Examiner’s Response: Duindam was previously used to disclose that a completion on a touchscreen display can be used to indicate completion of the registration. As shown in Duindam Fig. 5D 541, there is a next step button which is unique and not the same as any other registration buttons. An additional reference of Misener (US Pub. No. 2014/0188133 A1) has been introduced to teach in ¶108, that a touchscreen button can be implemented on a probe. Therefore based on the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Salazar et al. (US Pub. No. 2019/0192228 A1) in view of Cameron et al. (US Pub. No. 2018/0325610 A1) in view of Duindam et al. (US Pub. No. 2020/0054399 A1) and in further view of Misener (US Pub. No. 2014/0188133 A1).
Regarding claim 1, Salazar discloses, a method for performing facial registration using a registration probe, comprising: 
selecting a plurality of target locations for registration; (See Salazar ¶35, “The view of FIG. 3 might be rendered on a display of the IGS system (100) during a procedure, and may show one or more registration points (142) that must be calibrated or registered using the calibration instrument (134).”)
indicating, with the registration probe by an operator of the registration probe, using a first indication notification that registration is taking place at a single target location of each of the plurality of target locations; (See Salazar ¶32, “In this configuration, instrument (134) may be used to perform the registration and calibration process associated with IGS navigation system (100) by touching the rounded distal tip (135) to each registration point while providing another input to the system, such as interacting with a foot pedal or button.” Fig. 1 shows coupling unit 132 that has buttons on it, and this connected to a guidewire that is connected to a probe.)
Salazar discloses registering points by pressing a button but he does not clearly disclose that the registration takes places once the button is released.
However Cameron discloses, indicating, with the registration probe by the operator of the registration probe using a second indication notification, that registration is complete at the each single target location of the plurality of target locations as each single target location is registered; (See Cameron ¶162, the processor 2007 can, on a first press of a button (e.g., a foot pedal), set the trajectory 2140 and determine a placement for the virtual crosshair 2120 at a default offset along the trajectory 2140.  Holding the button can allow for further adjustment of the offset 2130 along the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pressing of a button on a probe to start registration and releasing of the button to complete registration as suggested by Cameron to Salazar’s pressing a button to register points using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to allow the user pinpoint control over the point location that is being registered.
	Salazar and Cameron disclose using a probe to indicate initialization and completion at a single target location, but they fail to disclose indicating that registration is complete at all locations.
However Duindam discloses, and indicating, with the registration probe by the operator of the registration probe, using a third indication notification that the facial registration of all target locations of the plurality of target locations is complete. (See Duindam ¶82, “When registration is complete, graphical user interface 500 transitions from the registration mode to the navigation mode. … In some examples, the transition may be performed manually, such as in response to the clinician clicking a button in graphical user interface 500 (e.g., a mode transition button in header 541), activating an input on a separate input device (e.g., a touchscreen of a control console), and/or the like to proceed to the navigation mode.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pressing a completion button on an input device to indicate that registration is complete as suggested by Duindam to 
Salazar, Cameron, and Duindam disclose pressing a unique registration complete button on a touchscreen but they fail to disclose that the same unique registration complete button can be on the probe.
However Misener disclose, wherein the third indication notification is different from the first indication notification and the second indication notification. (See Misener ¶108, “Note further that, as the button pad 82 of the probe 40 (FIG. 3A, 3B) includes buttons 84 that mimic several of the buttons of the button interface 32, the button icons 128 on the display 30 provide a guide to the clinician for controlling the system 10 with the probe buttons 84 while remaining in the sterile field.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the unique touchscreen completion button as suggested by Salazar, Cameron, and Duindam for Misener’s probe button that performs the same unique completion function using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Misener in ¶108, is so that “this is accomplished without the need for the clinician to reach out of the sterile field.”

Regarding claim 5, Salazar, Cameron, Duindam, and Misener disclose, the method of claim 1 wherein upon indicating that registration is complete at one of the 

Regarding claim 6, Salazar, Cameron, Duindam, and Misener disclose, the method of claim 5 wherein upon indicating that the facial registration of all target locations is complete, all target locations are registered.  (See Salazar ¶35, “The registration points may, for example, be shown in one color before they are registered with a touch of the calibration instrument (134), and may change to a different color or otherwise indicate calibration after a touch of the calibration instrument (134).” Where each point is registered one at a time, thus they are all registered after they all change to a different color.)

	Claims 2, 3, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salazar et al. (US Pub. No. 2019/0192228 A1) in view of Cameron et al. (US Pub. No. 2018/0325610 A1) in view of Duindam et al. (US Pub. No. 2020/0054399 A1) in view of Misener (US Pub. No. 2014/0188133 A1) and in further view of Sutrina et al. (US Pub. No. 6,312,434 B1).
Regarding claim 2, Salazar, Cameron, Duindam, and Misener disclose, the method of claim 1, wherein the indicating that registration is to take place at each of the 
Salazar, Cameron, Duindam, and Misener disclose pressing a button but they do not clearly disclose that it is an actuator such as a push button.
 However Sutrina discloses, an actuator on the registration probe. (See Sutrina 7:4-8, “In a preferred embodiment, the actuator is a push button 80 that may be pressed by the operating physician to supply current to the coil 19 of the voice coil.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the actuator push button on a probe as suggested by Sutrina to Salazar Cameron and Misener’s probe button using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is because actuator push buttons are energy efficient and will not draw much power from the probe.

Regarding claim 3, Salazar, Cameron, Duindam, Misener, and Sutrina disclose, the method of claim 2 wherein the indicating that registration is complete at the each of the plurality of target locations as each target location is registered includes releasing the actuator.  (See Cameron ¶162 “and the release of the button can trigger the processor 2007 to store the location in memory.”) 

Regarding claim 7, Salazar, Cameron, Duindam, and Misener disclose, a system for performing facial recognition, comprising: a workstation; a display in 
a magnetic emitter located proximate to the face of a patient; (See Salazar ¶23, “IGS navigation system (100) of the present example comprises a field generator assembly (101), which comprises set of magnetic field generators (106) that are integrated into a horseshoe-shaped frame (104).”)
and a registration probe in communication with the workstation, (See Salazar ¶32, “In this configuration, instrument (134) may be used to perform the registration and calibration process associated with IGS navigation system (100).”)
and a magnetic wave receiver that receives a magnetic signal (See Salazar ¶27, “In the present example, the sensor of navigation guidewire (130) comprises at least one coil at the distal end of navigation guidewire (130).  When such a coil is positioned within an electromagnetic field generated by field generators (106), movement of the coil within that magnetic field may generate electrical current in the coil, 
from the magnetic emitter to identify a location in space of the registration probe relative to the magnetic emitter, (See Salazar ¶23, “Field generators (106) are operable to generate alternating magnetic fields of different frequencies around the head of the patient.  Field generators (106) thereby enable tracking of the position of a navigation guidewire.”)

Salazar, Cameron, Duindam, and Misener disclose pressing a button but they fail to disclose that it is a push button actuator.
However Sutrina discloses, the registration probe including an actuator (See Sutrina 7:4-8, “an actuator on the registration probe.  In a preferred embodiment, the actuator is a push button 80 that may be pressed by the operating physician to supply current to the coil 19 of the voice coil.:)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the actuator push button on a probe as suggested by Sutrina to Salazar, Cameron, Duindam and Misener’s probe button using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is because actuator push buttons are energy efficient and will not draw much power from the probe.

Regarding claim 8, Salazar, Cameron, Duindam, Misener, and Sutrina disclose, the system of claim 7 wherein the workstation transmits the correlated target locations to the display for display on the reference image of the face of the patient. (See Salazar ¶35, “FIG. 3 shows a front elevation view of a patient showing a patient registration procedure using the calibration instrument (134).  The view of FIG. 3 might be rendered on a display of the IGS system (100) during a procedure, and may show one or more registration points (142) that must be calibrated or registered using the calibration instrument (134).”)

Regarding claim 9, Salazar, Cameron, Duindam, Misener, and Sutrina disclose, the system of claim 8 wherein the reference image is a computerized tomography (CT) scan of the face of the patient. (See Salazar ¶51, “The exemplary steps comprise receiving pre-operative images (block 400), receiving patient registration (block 402), correlating the pre-operative images with the patient registration (block 404), Salazar ¶2 In some IGS procedures, a digital tomographic scan (e.g., CT or MRI, 3-D map, etc.) of the operative field is obtained prior to surgery.”)

Regarding claim 10, Salazar, Cameron, Duindam, Misener, and Sutrina disclose, the system of claim 7 wherein the registration probe and the workstation are in wireless communication with one another. (See Salazar ¶50, “The components of the system of FIG. 9 may be in communication with the IGS system (300) and, in some 

Regarding claim 11, Salazar, Cameron, Duindam, Misener, and Sutrina disclose, the system of claim 7, further comprising a hub device in communication with the registration probe and the workstation for effectuating communication between the registration probe and the workstation.  (See Salazar ¶26, “Coupling unit (132) of this example is configured to provide wireless communication of data and other signals between console (116) and navigation guidewire (130).  While coupling unit (132) of the present example couples with console (116) wirelessly, some other versions may provide wired coupling between coupling unit (132) and console (116).”)

Regarding claim 12, Salazar, Cameron, Duindam, Misener, and Sutrina disclose, the system of claim 11 wherein the hub is in communication with a driver that drives the magnetic emitter. (See Salazar ¶25, “For instance, processor (110) is operable to drive field generators (106) to generate electromagnetic fields.”)

Regarding claim 13, Salazar, Cameron, Duindam, Misener, and Sutrina disclose, the system of claim 7 wherein the workstation further comprises a processor, a memory and a storage component in communication with one another, (See Salazar ¶28, “Processor (110) uses software stored in a memory of processor (110) to calibrate and operate system (100).”)


Regarding claim 14, Salazar, Cameron, Duindam, Misener, and Sutrina disclose, the system of claim 7 wherein the magnetic receiver is a coil disposed in the registration probe for receiving the magnetic wave. (See Salazar ¶27, “In the present example, the sensor of navigation guidewire (130) comprises at least one coil at the distal end of navigation guidewire (130).  When such a coil is positioned within an electromagnetic field generated by field generators (106).”)

Regarding claim 15, Salazar, Cameron, Duindam, Misener, and Sutrina disclose, the system of claim 7 wherein the registration probe is configured to indicate that registration is taking place at each of the plurality of target locations on a person's face when the actuator is depressed.  (See Cameron ¶162, “the processor 2007 can, on a first press of a button (e.g., a foot pedal), set the trajectory 2140 and determine a placement.”)

Regarding claim 16, Salazar, Cameron, Duindam, Misener, and Sutrina disclose, the system of claim 15 wherein the registration probe is configured to indicate that registration is complete at the each of the plurality of target locations as each target 

Regarding claim 17, Salazar, Cameron, Duindam, Misener, and Sutrina disclose, the system of claim 7 wherein the registration probe is configured to indicate that the facial registration of all target locations is complete when the actuator is depressed multiple times.  (See Salazar ¶35, “The registration points may, for example, be shown in one color before they are registered with a touch of the calibration instrument (134), and may change to a different color or otherwise indicate calibration after a touch of the calibration instrument (134).” Whereby the button is pressed multiple times once for each point that is registered till all the points have changed color on the display and thus registration is complete.)

Regarding claim 18, Salazar, Cameron, Duindam, Misener, and Sutrina disclose, a registration probe in communication with a facial recognition system, comprising: a magnetic wave receiver  from a magnetic emitter located proximate to the face of the patient to identify a location in space of the registration probe relative to the magnetic emitter; and an actuator, wherein the registration probe is configured to: indicate that registration is taking place at each of the plurality of target locations on a person's face; indicate that registration is complete at the each of the plurality of target locations as each target location is registered; and indicate that the facial registration of all target locations is complete, wherein the third indication notification is different from 

Regarding claim 19, Salazar, Cameron, Duindam, Misener, and Sutrina disclose, the registration probe of claim 18 wherein the registration probe is configured to indicate that registration is taking place at each of the plurality of target locations on a person's face when the actuator is depressed, (See the rejection of claim 15 as it is equally applicable for this limitation of claim 19 as well.)
and that registration is complete at the each of the plurality of target locations as each target location is registered when the actuator is released.  (See the rejection of claim 16 as it is equally applicable for this limitation of claim 19 as well.)

Regarding claim 20, Salazar, Cameron, Duindam, Misener, and Sutrina disclose, the registration probe of claim 18 wherein the registration probe is configured to indicate that the facial registration of all target locations is complete when the actuator is depressed multiple times.  (See the rejection of claim 17 as it is equally applicable for this limitation of claim 19 as well.)

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Salazar et al. (US Pub. No. 2019/0192228 A1) in view of Cameron et al. (US Pub. No. 2018/0325610 A1) in view of Duindam et al. (US Pub. No. 2020/0054399 A1) in view of Misener (US Pub. No. 2014/0188133 A1) and in further view of Ikeya (US Pub. No. 2012/0245760 A1).
Regarding claim 4, Salazar, Cameron, Duindam, and Misener disclose, the method of claim 1, but they fail to disclose multiple depressing of an actuator.
However Ikeya discloses, wherein the indicating that the facial registration of all target locations is complete includes multiple depressing of an actuator. See (See Ikeya ¶60, “In a case of finishing monitoring item registration, the function switch F6 may be double-clicked or pressed for a predetermined time or more.  The controller 203 having detected a signal corresponding to this exit operation causes the display unit 202 to display a monitoring execution screen 105 for displaying a detection result of the selected monitoring items.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the double clicking a switch to indicate completion of registration as suggested by Ikeya for Salazar, Cameron, Duindam, and Misener’s pressing a completion button using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is because double clicking is an alternate input method that is commonly used to indicate that a task has been completed and is thus differentiated from a single click task.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is (571)270-1417.  The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662